Matter of Thomas v Mandelbaum (2019 NY Slip Op 00543)





Matter of Thomas v Mandelbaum


2019 NY Slip Op 00543


Decided on January 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2019

Sweeny, J.P., Tom, Kahn, Oing, Singh, JJ.


8212 5090/04 -5514] 164/18

[*1]In re Robert Thomas, Petitioner,
vHon. Robert Mandelbaum, etc., et al., Respondents.


Robert Thomas, petitioner pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Valerie Figueredo of counsel), for Hon. Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
Justice Robert Mandelbaum has elected, pursuant to CPLR
7804(i), not to appear in this proceeding.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 24, 2019
CLERK